DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/141,612 filed on January 05, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 1, 17 and 25 are objected to due to the following reason(s):
Claims 1, 17 and 25 recite “ranging (radar)” The use of parenthesis in the claims make the claims ambiguous as it is not clear whether the word “radar” in the claim is meant to be optional or not. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7-12, 14, 16, 17, 19, 21, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al. (US 20210293948 A1).

Regarding claim 1, Peng discloses a processor-implemented vehicle controlling method comprising: determining whether an object in a vehicle is a living object based on radio detection and ranging (radar) information received from a radar sensor (¶¶0028-0030:  FIG. 1 illustrates a vehicle 100 in which an example FMCW radar system 102 can detect living objects, e.g., human and animal living occupants…The radar system 102 is configured to detect signs of life from objects that are alive and inside the vehicle 100); in response to a determination that the object is a living object, determining bioinformation of the object based on the radar information (¶¶0030, 0057, 0065: Certain movement, for example, when the standard deviation 400 exceeds the noise threshold and/or has other characteristics (e.g., a rate of repetition), may be indicative of a vital sign from a living object. A deviation in amplitude above the noise threshold, for multiple sets of frames 308, may be a sign of respiration or a heartbeat. The radar system 102 detects a living object in response to detecting movement over multiple successive frames with sufficient deviation to be indicative of a living object); and adjusting a temperature in the vehicle based on the bioinformation and temperature information received from a temperature sensor (¶¶0030, 0065, 0071: in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).

Regarding claim 2, Peng discloses the method of claim 1, wherein the determining of whether the object is a living object comprises: determining whether the object is in the vehicle based on the radar information ; and in response to a determination that the object is in the vehicle, determining whether the object in the vehicle is the living object based on the radar information (¶¶0028-0030:  FIG. 1 illustrates a vehicle 100 in which an example FMCW radar system 102 can detect living objects, e.g., human and animal living occupants).

Regarding claim 3, Peng discloses the method of claim 2, wherein the determining of whether the object is a living object comprises: determining movement information of the object based on the radar information; and in response to a value of the movement information being greater than or equal to a threshold value, determining the object to be a living object (¶¶0048, 0065: The living-object detector 222 uses a noise threshold to determine whether the standard deviation at a particular range from the radar system 102 is a living object. The noise threshold is set to ensure that the movement is sufficient to indicate presence of a living object. Using the noise threshold, the radar system 102 can differentiate between a living object and either a stationary object or thermal noise produced by the radar system 102).
Regarding claim 6, Peng discloses the method of claim 3, wherein the determining of the movement information of the object comprises recognizing portions of the object (¶¶0028-0030:  FIG. 1 illustrates a vehicle 100 in which an example FMCW radar system 102 can detect living objects, e.g., human and animal living occupants) and determining either one or both a relative displacement and relative speed of the portions as the movement information, based on the radar information (¶¶0051, 0065: The radar system 102 detects a living object in response to detecting movement over multiple successive frames with sufficient deviation to be indicative of a living object).
Regarding claim 7,  Peng discloses the method of claim 1, wherein the bioinformation comprises any one or any combination of a size of the object, a form of the object, a respiration frequency, and a pulse frequency of the object (¶0065: Certain movement, for example, when the standard deviation 400 exceeds the noise threshold and/or has other characteristics (e.g., a rate of repetition), may be indicative of a vital sign from a living object. A deviation in amplitude above the noise threshold, for multiple sets of frames 308, may be a sign of respiration or a heartbeat).
Regarding claim 8,  Peng discloses the method of claim 1, wherein the adjusting of the temperature comprises: determining a type of the object based on the bioinformation; and adjusting the temperature in the vehicle to match a temperature profile corresponding to the determined type of the object (¶¶0037, 0071: For example, in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
Regarding claim 9, Peng discloses the method of claim 8, wherein the type of the object comprises any one of an adult, child, cat, and dog, and the bioinformation comprises bioinformation of the any one of the adult, child, cat, and dog (¶0032: The living object 108 is an infant in a car seat. The living object 108 can be any other human or animal occupant that reflects radar signals. ¶0057: Where the radar system 102 is used to detect very slow motions, such as movements of a chest wall during respiration and heartbeat).
Regarding claim 10, Peng discloses thee method of claim 8, wherein the temperature profile comprises a predetermined normal temperature of the determined type of the object, and the adjusting of the temperature in the vehicle to match the temperature profile comprises adjusting the temperature in the vehicle such that a difference between the normal temperature and the adjusted temperature in the vehicle is less than or equal to a threshold (¶0071: The vehicle-based systems 200 may control heating or cooling to maintain a particular temperature or temperature range within the vehicle 100. For example, in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
Regarding claim 11, Peng discloses the method of claim 8, wherein the temperature profile comprises a predetermined normal temperature of the determined type of the object, and the adjusting of the temperature in the vehicle comprises: selecting one or more devices among devices of the vehicle based on a difference between the normal temperature and the temperature in the vehicle; and adjusting the temperature in the vehicle by controlling the selected devices (¶0071: The vehicle-based systems 200 may control heating or cooling to maintain a particular temperature or temperature range within the vehicle 100. For example, in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
Regarding claim 12, Peng discloses the method of claim 8, wherein the adjusting of the temperature in the vehicle comprises: adjusting the temperature in the vehicle by controlling a cooling device or a heating device of the vehicle (¶0071: The vehicle-based systems 200 may control heating or cooling to maintain a particular temperature or temperature range within the vehicle 100. For example, in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
Regarding claim 14, Peng discloses the method of claim 1, further comprising: transmitting, to an outside of the vehicle, an alarm signal that notifies of a presence or absence of the object based on the bioinformation and the temperature information (¶0037: the radar system 102 is configured to output an alert or other indication of the living object 108 detected during the plurality of frames of the radar signal 112…The alert system may provide an alarm monitoring service which notifies the owner(s) of the vehicle 100 via telephone and if unsuccessful in contacting the owner, contacts help (e.g., local police, fire, or ambulance services). In response to the indication of the living object 108, the alert system may take action, for example, by directing the vehicle 100 to heat, cool, or ventilate the interior of the vehicle 100 in response to receiving an indication of the living object 108).
Regarding claim 16, the claim is drawn to a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method of claim 1. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 17,  Peng discloses a vehicle controlling apparatus comprising: a radio detection and ranging (radar) sensor configured to radiate a detection signal to an object in a vehicle and receive a reflected signal from the object (Figs. 1-3, ¶¶0028-0031: The radar system 102 transmits radar signals and receives radar reflections in a portion of the vehicle 100 that is encompassed by a field-of-view 104), and generate radar information by processing the reflected signal (¶0037:  the radar system 102 is configured to output an alert or other indication of the living object 108 detected during the plurality of frames of the radar signal 112); and one or more processors configured to determine whether the object in the vehicle is a living object based on the radar information (¶¶0028-0030:  FIG. 1 illustrates a vehicle 100 in which an example FMCW radar system 102 can detect living objects, e.g., human and animal living occupants…The radar system 102 is configured to detect signs of life from objects that are alive and inside the vehicle 100), determine bioinformation of the object based on the radar information in response to the object being determined to be a living object(¶¶0030, 0057, 0065:  Certain movement, for example, when the standard deviation 400 exceeds the noise threshold and/or has other characteristics (e.g., a rate of repetition), may be indicative of a vital sign from a living object. A deviation in amplitude above the noise threshold, for multiple sets of frames 308, may be a sign of respiration or a heartbeat. The radar system 102 detects a living object in response to detecting movement over multiple successive frames with sufficient deviation to be indicative of a living object);, and adjust a temperature in the vehicle based on the bioinformation and temperature information received from a temperature sensor (¶¶0030, 0037, 0071: in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).

Regarding claim 19, Peng discloses the apparatus of claim 17, wherein, for the adjusting of the temperature, the one or more processors are configured to: adjust the temperature in the vehicle by controlling a cooling device or a heating device of the vehicle (¶0071: The vehicle-based systems 200 may control heating or cooling to maintain a particular temperature or temperature range within the vehicle 100. For example, in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
Regarding claim 21, Peng discloses the apparatus of claim 17, wherein the one or more processors are configured to: transmit, to an outside of the vehicle, an alarm signal that notifies of a presence or absence of the object based on the bioinformation and the temperature information (¶0037: the radar system 102 is configured to output an alert or other indication of the living object 108 detected during the plurality of frames of the radar signal 112…The alert system may provide an alarm monitoring service which notifies the owner(s) of the vehicle 100 via telephone and if unsuccessful in contacting the owner, contacts help (e.g., local police, fire, or ambulance services). In response to the indication of the living object 108, the alert system may take action, for example, by directing the vehicle 100 to heat, cool, or ventilate the interior of the vehicle 100 in response to receiving an indication of the living object 108).
Regarding claim 23, Peng discloses the apparatus of claim 17, wherein the apparatus is the vehicle, the apparatus comprises either one or both of a cooling device and a shading device, and for the adjusting of the temperature, the one or more processors are configured to adjust the temperature using either one or both of the cooling device and the shading device  (¶0071: The vehicle-based systems 200 may control heating or cooling to maintain a particular temperature or temperature range within the vehicle 100. For example, in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
Regarding claim 24, Peng discloses the apparatus of claim 17, further comprising a memory storing instructions that, when executed by the one or more processors, configure the one or more processors to perform the determining of whether the object in the vehicle is the living object (¶¶0028-0030:  FIG. 1 illustrates a vehicle 100 in which an example FMCW radar system 102 can detect living objects, e.g., human and animal living occupants…The radar system 102 is configured to detect signs of life from objects that are alive and inside the vehicle 100), the determining of the bioinformation of the object (¶¶0057, 0065: Where the radar system 102 is used to detect very slow motions, such as movements of a chest wall during respiration and heartbeat), and the adjusting of the temperature in the vehicle (¶0071: The vehicle-based systems 200 may control heating or cooling to maintain a particular temperature or temperature range within the vehicle 100. For example, in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 20210293948 A1) in view of Carenza et al. (US 20170282828 A1). 

Regarding claim 4, Peng discloses the method of claim 3,  in response to the vibration frequency matching a bio-profile, determining the object to be a living object (¶0048: the living-object detector 222 uses a noise threshold to determine whether the standard deviation at a particular range from the radar system 102 is a living object. The noise threshold is set to ensure that the movement is sufficient to indicate presence of a living object).
Peng is silent regarding wherein the determining of whether the object is a living object comprises: in response to the value of the movement information being less than the threshold value, determining a vibration frequency of the object from the radar information using a Doppler effect.
However, Carenza discloses herein the determining of whether the object is a living object comprises: in response to the value of the movement information being less than the threshold value, determining a vibration frequency of the object from the radar information using a Doppler effect (¶0003,0030: Radar systems can measure the smallest motions—within the range of micrometers. Existing state of the art solutions use e.g. a conventional single frequency Doppler radar as a motion sensor. Other solutions may use FMCW radar sensing). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peng by utilizing in response to the value of the movement information being less than the threshold value, determining a vibration frequency of the object from the radar information using a Doppler effect, as taught by Carenza for detecting occupants in a vehicle (Carenza :¶0001). 

Regarding claim 5, Peng discloses the method of claim 4, wherein the vibration frequency comprises a respiratory frequency and a pulse frequency (Figs. 1, 3, 4, ¶0055-0057: If the living object 108 and/or the radar system 102 is moving, the radar receive signal 304 is shifted in frequency relative to the radar transmit signal 302 due to the Doppler effect. ..Where the radar system 102 is used to detect very slow motions, such as movements of a chest wall during respiration and heartbeat).

Claim(s) 13, 15, 20, 22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. ( US 20210293948 A1) in view of Alderman et al. (US 10,196,036 B2). 

Regarding claim 13, Peng does not teach wherein the adjusting of the temperature in the vehicle comprises: adjusting an amount of light transmitted to an inside of the vehicle by controlling a shading device of the vehicle.
However, Alderman discloses wherein the adjusting of the temperature in the vehicle comprises: adjusting an amount of light transmitted to an inside of the vehicle by controlling a shading device of the vehicle (Col. 21, lines 30-54: In one implementation when a sensor or sensors in vehicle 1100 collect data that analysis determines there are one or more occupants in the vehicle and current conditions pose a critical condition within the vehicle… Having a shade device deployed on a rooftop may enable up to a 30 degree reduction in heat inside the vehicle if all windows and the roof are shaded from the sun).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peng by utilizing wherein the adjusting of the temperature in the vehicle comprises: adjusting an amount of light transmitted to an inside of the vehicle by controlling a shading device of the vehicle, as taught by Alderman, for providing a methods and apparatus for providing proactive safety, optional security, and emergency response for children and/or pets trapped in a vehicle (Alderman: col. 1, lines 16-19).
Regarding claim 15, Peng disclose   (¶0071: in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
However, Peng is silent regarding unlocking a door lock. 
Alderman discloses unlocking a door lock (col. 21, lines 46-50: Unlocking one or more doors and rolling down one or more windows may temporarily alleviate a dangerous heat condition and enable first responders to rescue a pet or a child without have to break windows, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peng by utilizing unlocking a door lock, as taught by Alderman, for providing a methods and apparatus for providing proactive safety, optional security, and emergency response for children and/or pets trapped in a vehicle (Alderman: col. 1, lines 16-19).
Regarding claim  20, Peng does not teach wherein, for the adjusting of the temperature, the one or more processors are configured to: adjust an amount of light transmitted to an inside of the vehicle by controlling a shading device of the vehicle.
However, Alderman discloses wherein, for the adjusting of the temperature, the one or more processors are configured to: adjust an amount of light transmitted to an inside of the vehicle by controlling a shading device of the vehicle (Col. 21, lines 30-54: In one implementation when a sensor or sensors in vehicle 1100 collect data that analysis determines there are one or more occupants in the vehicle and current conditions pose a critical condition within the vehicle… Having a shade device deployed on a rooftop may enable up to a 30 degree reduction in heat inside the vehicle if all windows and the roof are shaded from the sun).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peng by utilizing for the adjusting of the temperature, the one or more processors are configured to: adjust an amount of light transmitted to an inside of the vehicle by controlling a shading device of the vehicle, as taught by Alderman, for providing a methods and apparatus for providing proactive safety, optional security, and emergency response for children and/or pets trapped in a vehicle (Alderman: col. 1, lines 16-19).
Regarding claim 22, Peng discloses wherein the one or more processors are configured to: (¶0071: in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
However, Peng is silent regarding unlocking a door lock. 
Alderman discloses unlocking a door lock (col. 21, lines 46-50: Unlocking one or more doors and rolling down one or more windows may temporarily alleviate a dangerous heat condition and enable first responders to rescue a pet or a child without have to break windows, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peng by utilizing unlocking a door lock, as taught by Alderman, for providing a methods and apparatus for providing proactive safety, optional security, and emergency response for children and/or pets trapped in a vehicle (Alderman: col. 1, lines 16-19).
Regarding claim 25, Peng discloses a vehicle comprising: a vehicle controlling apparatus comprising one or more processors  and a radio detection and ranging (radar) sensor (Figs. 1-3, radar system 102); a cooling device;  wherein the radar sensor is configured to radiate a detection signal to an object in the vehicle and receive a reflected signal from the object (¶¶0028-0031: The radar system 102 transmits radar signals and receives radar reflections in a portion of the vehicle 100 that is encompassed by a field-of-view 104), and generate radar information by processing the received reflected signal (¶0037:  the radar system 102 is configured to output an alert or other indication of the living object 108 detected during the plurality of frames of the radar signal 112), and the one or more processors are configured to determine whether the object in the vehicle is a living object based on the radar information , determine bioinformation of the object based on the radar information in response to the object being determined to be a living object (¶¶0030, 0057, 0065:  Certain movement, for example, when the standard deviation 400 exceeds the noise threshold and/or has other characteristics (e.g., a rate of repetition), may be indicative of a vital sign from a living object. A deviation in amplitude above the noise threshold, for multiple sets of frames 308, may be a sign of respiration or a heartbeat. The radar system 102 detects a living object in response to detecting movement over multiple successive frames with sufficient deviation to be indicative of a living object), and adjust a temperature in the vehicle using the cooling device or the shading device based on the bioinformation and temperature information received from a temperature sensor (¶¶0030, 0065, 0071: in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
Peng does not explicitly disclose the a shading device.
However, Alderman discloses a shading device (Figs. 11, 12: Shade device 1107/1202). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peng by utilizing a shading device, as taught by Alderman, for providing a methods and apparatus for providing proactive safety, optional security, and emergency response for children and/or pets trapped in a vehicle (Alderman: col. 1, lines 16-19).
Regarding claim 26, Peng discloses the apparatus of claim 25 further comprising a memory storing instructions that, when executed by the one or more processors, configure the one or more processors to perform the determining of whether the object in the vehicle is the living object  (¶¶0028-0030:  FIG. 1 illustrates a vehicle 100 in which an example FMCW radar system 102 can detect living objects, e.g., human and animal living occupants…The radar system 102 is configured to detect signs of life from objects that are alive and inside the vehicle 100), the determining of the bioinformation of the object (¶¶0057, 0065: Where the radar system 102 is used to detect very slow motions, such as movements of a chest wall during respiration and heartbeat), and the adjusting of the temperature in the vehicle (¶0071: The vehicle-based systems 200 may control heating or cooling to maintain a particular temperature or temperature range within the vehicle 100. For example, in response to detecting a living object in the vehicle 100 while the vehicle 100 is heating or cooling towards an unsafe temperature, the vehicle-based systems 200 turn on a heating and cooling system or open a window to ventilate and keep the vehicle 100 within a safe range of temperatures).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. ( US 20210293948 A1) in view of Kaur et al. (US 20180053397 A1).
Regarding claim 18,  Peng discloses the apparatus of claim 17, wherein, for the adjusting of the temperature, the one or more processors are configured to: determine a type of the object based on the bioinformation (¶0028, 0032: FIG. 1 illustrates a vehicle 100 in which an example FMCW radar system 102 can detect living objects, e.g., human and animal living occupants…. The living object 108 is an infant in a car seat. The living object 108 can be any other human or animal occupant that reflects radar signals), however, is silent regarding adjusting the temperature in the vehicle to match a temperature profile corresponding to the determined type of the object.
Kaur discloses adjusting the temperature in the vehicle to match a temperature profile corresponding to the determined type of the object ( ¶0013: Different living beings may have different safe temperature ranges, and a safe temperature range may be adjusted based on what type of living being system 100 will be used for. For example, a pet dog may have a higher average body temperature than a human baby, and thus the maximum temperature of a safe temperature range for the dog may be higher than the maximum temperature of a safe temperature range for the baby).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peng by utilizing  adjusting the temperature in the vehicle to match a temperature profile corresponding to the determined type of the object, as taught by Kaur for preventing harm that the living being may have suffered due to extreme temperatures (Kaur: ¶0016).
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Yang et al. (US 20200118409) describes a vehicle occupant detection device for preventing an infant from being left in a rear seat of a vehicle.
Friedman (US 20170116839 A1) describes a mechanism for reminding the presence of a child occupant in a vehicle.
Arnold (US 9381855 B1) describes a devices and methods of using motion detectors and temperature sensors inside vehicles for activating alarms to protect vehicle occupants that include babies, children, infirm, elderly and pets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488